          Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :

               V.                                     :       CRIMINAL NO. 17-171

SARAH NORTON                                          :

                                    TRIAL MEMORANDUM


I.     Background:

       Defendant Sarah Norton is charged by indictment with two counts: Count One, attempted

enticement of a minor, in violation of Title 18, United States Code, Section 2422(b), and Count

Two, travel to engage in illicit sexual conduct with a minor, in violation of Title 18, United States

Code, Section 2423(b). Trial is scheduled to commence on December 9, 2019. Trial is expected

to last approximately three days.

II.    Summary of Facts:

       Defendant Sarah Norton’s crimes came to the attention of the Upper Macungie Police

Department through a 14-year-old boy’s father and stepmother when they discovered their son had

been communicating with a woman they believed was 25 years old. The parents gave consent for

law enforcement to examine electronic devices used by the victim, their son. Through these

devices, and further investigative work, law enforcement was able to identify the woman the victim

had been communicating with as Sarah Norton, a 38-year-old woman who lived in Connecticut.

       Examination of the victim’s electronic devices document that Norton and the victim met

when playing the same game on the Internet connected gaming console, PlayStation. They started

privately communicating in or around August 2017. Norton was keenly aware the victim was

                                                 1
         Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 2 of 11



only 14 years old.      Norton lied about her age and represented herself as 25-year-old.

Communications between Norton and the victim were recovered through both the PlayStation

gaming device as well as the victim’s mobile telephone. Their communications started with

Norton acting “flirtatious” and acknowledging that a relationship with the victim would be wrong

and he should look her up in a few years. However, she continues to communicate with the victim

progressively getting to the point of sexual communications. Norton stated she wanted to travel to

meet the victim in Pennsylvania and got angry when the victim did not initially react in the way

she expected him to.

       Some of the recovered communications between Norton and the victim included:

       Norton:         Baby u have no idea what is in store u. Thank go ur young and will be
                       able get it back up for me quick cause u are gonna cum real fast.

       Minor:          Good I’ll be ready (smiley face)

       Norton:         Just try to forgive me after i get done with u. Especially the 1st time
                       we do it. Cause i am sexually frustrated cause of u. And ur a virgin
                       and I am gonna tear that dick up.

       Minor:          Don’t worry i will be ready for it (smiley face with tongue out)

       Norton:         I tried to tell you i was dead serious. My pussy physically hurts cause
                       i want u inside me that bad. Its horrible for me.

       Minor:          Wow now i feel so bad for u.

Other exchanges included:

       Norton:         U know i want to come see u right? So please don’t encourage me.

       Minor:          I’m not going to but i want to see you to its not fair.

       _____

       Norton:         So if I come out there, any issues with me stealing u away? I don’t
                       want to get u in trouble.

                                                  2
  Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 3 of 11



Minor:        I don’t care, I already said.

Norton:       I do!! I wold rather be able to talk to u all the time rather than seeing
              u once and then we cant talk no more. I would die.

Minor:        Me too

Norton:       Honestly, do u have parental supervision where ever u go?

Norton:       Play the game so we can talk

______


Norton:       I am kinda disappointed with you. I wanted to see u.

Minor:        I know

Minor:        R U upset (sad face)

Norton:       I am not gonna allow myself to get there. I told u b4, I knew u were
              fucking with my head, and I chose to listen to u again. Fool me once.

Minor:        Shame on me

Norton:       Exactly

Norton:       U got me twice, so its on me now.

Norton:       Did u think I wouldn’t see ur new “changes?” nice touch, So really,
              fuck u sam.

Minor:        I did not change, And u to, LOL. R u going back on or no.

Norton:       Like really? 1st us wanna see me then u don’t, then u change the group
              name. Apparently u have. Am I playing rebound 4 u? Actually, I
              don’t wanna know, I already know.

Minor:        I want to see u

Norton:       Seriously, whats going on.

(Several messages exchanged with Norton accusing Minor of liking someone else.)


                                         3
 Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 4 of 11



Minor:     There is nothing going on I telling u the truth.

Minor:     Plz know that I am telling u the truth

Norton:    I don’t know. I was gonna drive 8 hrs to visti u and u r acting like u
           cant be bothered. I am tired of throwing myself at u. There is only so
           much rejection I can take from one person.

Minor:     Im no rejecting u at all if you want to u can.

Minor:     I never do anything in the weekends so u can.

Norton:    Since u acted like u didn’t want to see me, I made other plans. That’s
           why I was trying to make lock something down with u. But seriously,
           its getting old. I cant put myself out ther no more.

Norton:    I never ever through myself at anybody, and ur tossing me to the side.
           I cant do it.

Minor:     Plz do I really really really want to see u so badly u will make me happier
           than I am and im not tossing u to the side.

Norton:    I don’t know now. I wouldn’t be able to get out there till late and I
           know u cant sleep out. I might try again next month. By the way its
           going. I doubt it.

Minor:     Ok (sad face)

Norton:    Its really ironic how u actually show enthusium after the fact. U know
           that had u acted this way earlier, I would be on my way out there in a
           couple of hours. But I think its just an act with u.

Minor:     Its not

Norton:    so why bullshit me earlier about wanting to see me

Norton:    But I don’t want to get im trouble. Expecially if u think u will get
           caught. I just don’t know if u could do this without getting in trouble.

Minor:     I said to go to park and then u can take me anywhere.

Norton:    But I wont be able to get out there till 9 and that’s late for u

Minor:     Then really early in the morning

                                     4
          Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 5 of 11



       Norton:         Ok. How early? And will I really be able to take u awar from the
                       park?

       Minor:          Not for the day but for until what my mom would say for what time, ow
                       long does it take for us to get to where I live

       There are some communications about how long it will take for Norton to get to

Pennsylvania, her plans to check into a hotel, and that if the victim is lonely she will be only five

minutes away and he can keep her warm in bed. Then the following exchange took place:


       Norton:         Really, like I teased u druign my peak hours? I think u like it

       Minor:          I did I like it a lot

       Norton:         Well, I am trying to get there during those hours in case u wanna see
                       for urself

       Minor:          Remember to go to the park and plz yes

       Norton:         I sill but how am I gonn get a hold of u that late?

       Minor:          I know I wish I had my phone now.

       Norton:         Well figure it out. I gotta go. I am running late. I want u bad so
                       please figure it out. I will let u know when I am on the road.

       On October 14, 2017, Norton traveled from her home in Connecticut to Pennsylvania and

checked into the Super 8 Hotel Allentown West. She met the victim in a park the next day.

       A court order was obtained for Norton’s phone records including cell site information.

The cell site records establish that Norton traveled on October 14 and 15th round trip from

Connecticut to Pennsylvania The travel records are consistent with her traveling from her home

in Connecticut to the Super 8 in Pennsylvania on October 14, and returning to Connecticut later

afternoon on October 15.



                                                 5
           Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 6 of 11



         Norton was interviewed by a trooper with the Connecticut State Police at the request of the

Upper Macungie Police Department. Norton admitted she was in communication with the victim

and that she knew he was only 14-years-old. She said she developed feelings for him. She also

admitted to telling the victim she was only 25-years-old and that she did engage in sexual

communications with the victim. She stated she did drive from Connecticut to Pennsylvania to

be with the victim sexually but claimed she changed her mind when she saw him, stating she

“realized the relationship was wrong.”

III.     Elements of Offenses:

         A.        Count One: Enticement of a Minor to Engage in Illicit Sexual Activity –
                   Elements

         Norton is charged in Count One of the Indictment with committing the offense of

enticement of a minor to engage in illicit sexual activity, in violation of Title 18, United States

Code, Section 2422(b). The government must prove the following elements beyond a reasonable

doubt:

         First:          That the defendant attempted to knowingly persuade, induce, entice, or

                         coerce an individual to engage in any sexual activity;

         Second:         That the defendant used the Internet [the mail][a telephone][a cell

                         phone][any facility or means of [interstate][foreign]commerce] to do so;

         Third:          That the defendant believed that such individual was less than 18 years of

                         age; and

         Fourth:         That, had the sexual activity actually occurred, the defendant could be

                         charged with the criminal offense of under the laws of the Commonwealth

                         of Pennsylvania.

                                                   6
           Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 7 of 11



       It is not necessary for the government to prove the individual was in fact less than 18 years

of age; but it is necessary for the government to prove that the defendant believed that the

individual to be under the age of 18.

       It is not necessary for the government to prove that the individual was actually persuaded,

induced, enticed or coerced into engaging in the described sexual activity, as long as the

government proves the defendant intended to persuade, induce, entice or coerce the individual to

engage in some form of unlawful sexual activity with the defendant and knowingly took some

action that was a substantial step toward bringing it about. A substantial step is conduct that

strongly corroborates the firmness of the defendant's criminal attempt. Mere preparation is not

enough.

       As a matter of law, the following are crimes under the law of Pennsylvania:

       Involuntary Deviate Sexual Intercourse, 18 Pa. C.S. § 3123 – The defendant solicited a

person under the age of 16, when she was four or more years older, to engage in deviate sexual

intercourse, which includes oral sex, that it, sex by the mouth of one person with the genitals of

another.

       Statutory Sexual Assault, 18 Pa. C.S. § 3122.1 – The defendant solicited a person under

the age of 16 years, when she was four or more years older, to engage in sexual intercourse,

including sex by the mouth or by the anus, with some penetration, however slight.

       B.      Count Two: Travel to engage in illicit sexual conduct – Elements:

       Norton is charged in Count Two of the Indictment with committing the offense of travel to

engage in illicit sexual conduct with a minor, in violation of Title 18, United States Code, Section

2423(b). In order to find the defendant guilty of the travel to engage is illicit sexual conduct with


                                                 7
          Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 8 of 11



a minor, you must find that the government proved beyond a reasonable doubt each of the

following two (2) elements:

       First:          The defendant traveled in interstate commerce; and

       Second:         That the defendant purpose in traveling in interstate commerce was to

                       engage in illicit sexual conduct with a person she believed to be a minor.

IV.    Evidentiary Issues:

       A.       Government’s Motion in Limine

       On November 26, 2019, the government filed a motion in limine to confine the defendant

to eliciting only relevant evidence and testimony at trial and not evidence and testimony designed

to prejudice the jury or attempt to elicit their sympathy and invite jury nullification. This motion

will need to be resolved before trial.

       B.       Norton’s recorded statement

       The government intends to elicit from the interviewing agent those statements Norton made

that were against her interest. The government can do so as the statements are admissions of a

party opponent under Fed. R. Evid. 801(d)(2).          Such evidence, when introduced by the

government against the opposing party, is, by definition, not hearsay. Fed. R. Evid. 801(d).

Thus, for example, emails may be admitted against the party who wrote them, United States v.

Siddiqui, 235 F.3d 1318, 1323 (11th Cir. 2000), and confessions may be admitted against the party

who gave them. United States v. McDaniel, 398 F.3d 540, 545 (6th Cir. 2005).

       However, Norton’s counsel may not elicit defendant’s statements through the agent (or any

witness). Such statements may not be admitted by the party who made the statements, because

Rule 801(d)(2) does not allow a party Ato introduce his or her own statements through the testimony


                                                 8
          Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 9 of 11



of other witnesses.@     Id. (emphasis in original).     The statements would be offered by the

defendant for their truth, Fed. R. Evid. 801(c), and would impermissibly enable the defendant to

introduce her self-serving statements through the government's witnesses without subjecting the

defendant to cross-examination. United States v. Kapp, 781 F.2d 1008, 1014 (3d Cir. 1986) (court

of appeals upheld district court=s ruling that tape recording of a conversation between a

codefendant and a government informant that defendant considered exculpatory on the issue of his

knowledge of illegality was inadmissible because it was not offered "against a party" as required

by Rule 801(d)(2)). Indeed, if such statements were admissible, Aparties could effectuate an

end-run around the adversarial process by, in effect, testifying without swearing an oath, facing

cross-examination, or being subjected to first-hand scrutiny by the jury.@ McDaniel, 398 F.3d at

545; see also, United States v. Palow, 777 F.2d 52, 56 (1st Cir. 1985) (Rule 801(d)(2)(A) simply

requires that an admission at issue be contrary to a party's position at trial, and that the requirement

that an admission be offered against a party is designed to exclude the introduction of self-serving

statements by the party making them); United States v. Marin, 669 F.2d 73, 84 (2d Cir. 1982) (a

party's statement, if offered against him, is not hearsay under Rule 801(d)(2)(A), but is hearsay

and not admissible if offered by the party himself); United States v. Woosley, 761 F.2d 445, 449

(8th Cir. 1985); United States v. Fernandez, 839 F.2d 639, 640 (9th Cir. 1988); United States v.

Willis, 759 F.2d 1486, 1501 (11th Cir. 1985).




                                                   9
          Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 10 of 11



         C.     Stipulations

         The defendant, through counsel, has conveyed she is stipulating to the communications

between her and the victim, including communications through the gaming console, Playstation,

the victim’s Alcatrel Tracphone, and a Windows-based mobile telephone, as well as records

obtained via legal process from AT&T, include toll records and cell site data.




                                                    Respectfully submitted,

                                                    WILLIAM M. McSWAIN
                                                    United States Attorney

                                                          /s/ Sherri A. Stephan
                                                    SHERRI A. STEPHAN
                                                    Assistant United States Attorney

Dated:    November 26, 2019




                                               10
          Case 5:18-cr-00171-JFL Document 54 Filed 11/26/19 Page 11 of 11



                                 CERTIFICATE OF SERVICE

         I hereby certify that on this date I caused a true and correct copy of the foregoing trial

memorandum to be served by email and electronic filing upon counsel for the defendant:

                                   David Jay Glassman
                                   1500 Market Street, 12th Floor
                                   Philadelphia, PA 19102
                                   davidjayglassman@gmail.com



                                                            /s/ Sherri A. Stephan
                                                      SHERRI A. STEPHAN
                                                      Assistant United States Attorney
Dated:    November 26, 2019




                                                 11
